Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (e.g. Figs. 1(B), 4(A)-4(F).  The Examiner suggests placing the number into the box(es) or extending the lines into the box(es)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US. 2004/0056669 A1 to Morimoto and U.S. Patent Application Publication No. US 2019/0004651 A1 to Hong et al. (Hong).
As to claim 1, Morimoto discloses a touch sensor (10) (Fig. 1, Par. 46), comprising a structure in which one base material (11) comprises four parts (11a-11d) (Figs. 1-2A, Par. 49), a resistance membrane (D11-D14) for detection is formed on each of a first part 5(11a) and a second part (11b) which are two adjacent parts of the four parts (11a-11d) (Figs. 1-2A, Pars. 46, 49), a resistance membrane (D0, D1) being pressure sensitive is formed on each of a third part (11c) and a fourth part (11d) which are the other two adjacent parts of the four parts (11a-11d) (Figs. 1-2A, Pars. 46, 49), the second part (11b) is laminated by being folded with respect to the first part (11a) (Figs. 1-2A, Pars. 46, 49), and the third part (11c)is laminated by being folded with 
Morimoto does not expressly disclose that one of the resistance membrane is for position detection.
Hong discloses one of the resistance membrane (102’) is for position detection (using variation in resistance value to detect position of a touch input) (Figs. 11-12, Par. 157).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Morimoto with the teaching of Hong to provide an improved inputting device as suggested by Hong (Par. 4).
As to claim 14, see claim 1. 
As to claim 3, Morimoto discloses in a state after the four parts are folded (Figs. 1, 2A, Par. 49), the second part (11b) is located below the first part (11a), the third part (11c) is located below the second part (11b), and 20the fourth part (11d) is located below the third part (11c) (Figs. 1, 2A, Par. 49).
As to claim 10, see claims 1 and 3.
As to claim 15, see claim 3.
As to claim 4, Morimoto discloses a front surface of the first part (11a) and a front surface of the second part (11b) are adhered (Figs. 1, 2A, Par. 49), a front surface of the third part (11c) and a front surface of the fourth part (11d) are-19-File: 90713usf adhered (Figs. 1, 2A, Par. 49), and a rear surface of the second part (11b) and a rear surface of the third part (11c) are adhered (Figs. 1, 2A, Par. 49).  
As to claim 12, see claim 4.
 5the surface of the first part (11a) on which the resistance membrane for position detection is formed (Morimoto’s Figs. 1, 2A, Par. 49, Hong’s Figs. 11-12, Par. 157) and the surface of the second part (11b) on which the resistance membrane for position detection is formed are adhered (Morimoto’s Figs. 1, 2A, Par. 49, Hong’s Figs. 11-12, Par. 157), the surface of the third part (11c) on which the resistance membrane being pressure sensitive is formed (Morimoto’s Figs. 1, 2A, Par. 49, Hong’s Figs. 11-12, Par. 157) and the surface of the fourth part (11d) on which the resistance 10membrane being pressure sensitive is formed are adhered (Morimoto’s Figs. 1, 2A, Par. 49, Hong’s Figs. 11-12, Par. 157), and the surface of the second part (11b) on which the resistance membrane for position detection is not formed and the surface of the third part (11c)on which the resistance membrane being pressure sensitive is not formed are adhered (Morimoto’s Figs. 1, 2A, Par. 49).  It would have been obvious to one of ordinary skill in the art to have modified Morimoto with the teaching of Hong to provide an improved inputting device as suggested by Hong (Par. 4).
As to claims 13, 16 and 17, see claim 5.
As to claim 6, Morimoto as modified disclose15s the resistance membrane for position detection made of carbon or made of silver and carbon is formed on the first part and the second part by screen printing (Morimoto’s Figs. 1, 2A, Pars. 51-52, Hong’s Pars. 111-113), and the resistance membrane being pressure sensitive made of silver (Morimoto’s Figs. 1, 2A, Pars. 51-52) and pressure sensitive ink is formed on the third part and the fourth part by screen printing (Morimoto’s Figs. 1, 2A, Pars. 51-52).  It would have been obvious to one of ordinary skill in the art to have modified Morimoto 
As to claims 11 and 18, see claim 6.
As to claim 7, Morimoto disclose15s a terminal portion is formed at one end of the base material (11) (Par. 59), and there is a reinforcement plate (20) on a rear side of the terminal portion in the base material (11) (Fig. 1, Pars. 47, 59).  
As to claim 8, Morimoto as modified disclose15s the terminal portion comprises four terminals (Morimoto’s Par. 59, Hong’s Fig. 11, Par. 116), and -20-File: 90713usfeach of the terminals (Hong’s 105) is electrically connected to one or more of the resistance membrane (Morimoto’s Pars. 46, 49, 59, Hong’s Fig. 11, Pars. 116, 157) for position detection and the resistance membrane being pressure sensitive by a drawing line (Morimoto’s Pars. 46, 49, 59, Hong’s Fig. 11, Pars. 116, 157).  It would have been obvious to one of ordinary skill in the art to have modified Morimoto with the teaching of Hong to provide an improved inputting device as suggested by Hong (Par. 4).
As to claim 9, Morimoto as modified disclose15s .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US. 2004/0056669 A1 to Morimoto and U.S. Patent Application Publication No. US 2019/0004651 A1 to Hong et al. (Hong); in view of U.S. Patent Application Publication No. 2016/0209441 A1 to Mazzeo et al. (Mazzeo).
As to claim 2, Morimoto discloses in a state before the four parts are folded, the second part (11b) is adjacent to the first part (11a), and 15the third part (11c) is adjacent to the fourth part (11d) (Figs. 1-2A, Par. 49).
Morimoto as modified does not expressly disclose in a state before the four parts are folded, the fourth part (11d) is adjacent to the first part (11a) (Figs. 1-2A, Par. 49).
Mazzeo discloses in a state before the parts are folded, the second part (1) is adjacent to the first part (3), the fourth part (5) is adjacent to the first part (3), and 15the third part (6) is adjacent to the fourth part (5) (Fig. 8A, Par. 28).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Morimoto with the teaching of Mazzeo to provide an improved manufacturing process as suggested by Mazzeo (Par. 12).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0153153 A1 to Eventoff et al. teaches a force sensing resistors (FSR), are formed as a multiple membrane assembly that is capable of detecting low intensity pressure inputs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692